Fueohes, J.:
It seems to us that none of the questions argued in this Court are presented by the record. The exceptions seem to be intended to present a question of estoppel as to the plaintiff Hussey, arising out of his assignment of his note and mortgage, of a prior date to the Stanford note and mortgage, after he had become the assignee and owner of the Stanford note and mortgage; the validity of the Wilson sale, as assignee of Hussey; *322and as to whether the defendant Friday Hill is estopped by his subsequently acquired title through and under the Wilson sale.
These are interesting questions, but as they do not arise in this case, we are not called upon to decide them, and any opinion we might express as to them would be but obiter.
These questions can only arise, should the title of the land become involved, between the purchaser under the Stanford mortgage and the defendant who now claims to hold under the Hussey mortgage through the Wilson foreclosure sale.
This is simply an action of debt upon a note of hand, and to foreclose a mortgage given to secure the payment of the note. The mortgage is but the incident of the debt. The execution of the note is admitted, and the execution and registration of the mortgage are admitted, and it is also admitted that the note has not been paid. These admissions entitled the plaintiff to judgment, ascertaining his debt, and to a sale and foreclosure of the mortgaged premises.
As to whether the defendant Friday Hill has a good title, or any title, to the mortgaged land, does not come in question in this action. The judgment is affirmed.
Affirmed.